[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                               No. 11-11329                      FEBRUARY 7, 2012
                           Non-Argument Calendar                    JOHN LEY
                         ________________________                    CLERK


                           Agency No. A076-563-815

ABDUL YAKUBU,
a.k.a. Mananu Yakubu,

                                                                         Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                        __________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________
                                (February 7, 2012)

Before HULL, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Abdul Yakubu, a native and citizen of Ghana, pro se petitions for review of

the Board of Immigration Appeals’s (“BIA”) final order affirming the Immigration
Judge’s (“IJ”) order of removal. The IJ concluded that Yakubu was removable as

an alien who was convicted of an aggravated felony and a controlled-substance

offense, pursuant to Immigration and Nationality Act (“INA”) § 237(a)(2)(A)(iii)

and (B)(i), 8 U.S.C. § 1227(a)(2)(A)(iii) and (B)(i). On appeal, Yakubu argues

that he is not removable because he is not an alien, but a U.S. national. After

review, we deny Yakubu’s petition for review.1

       Yakubu was born in Ghana to parents who are not U.S. citizens. In 1996,

Yakubu entered the United States on an F-1 student visa. In April 2000, Yakubu

adjusted his status to that of a lawful permanent resident based on his marriage to

a U.S. citizen. In January 2003, Yakubu applied for U.S. citizenship. Yakubu’s

citizenship application was denied in November 2005.

       In April 2007, Yakubu was convicted of importing heroin, in violation of 21

U.S.C. § 952(a), in the Eastern District of New York. The Department of

Homeland Security issued a Notice to Appear (“NTA”) charging that Yakubu was


       1
         We lack jurisdiction to review a final order of removal against an alien who is removable
for having committed an aggravated felony covered in INA § 237(a)(2)(A)(iii), 8 U.S.C.
§ 1227(a)(2)(A)(iii), or a controlled substance offense covered in INA § 237(a)(2)(B), 8 U.S.C.
§ 1227(a)(2)(B). INA § 242(a)(2)(C), 8 U.S.C. § 1252(a)(2)(C). However, we retain jurisdiction
to review questions of law, which includes the threshold issue of whether the petitioner is “(1) an
alien; (2) who is removable; (3) based on having committed a disqualifying offense.” INA
§ 242(a)(2)(D), 8 U.S.C. § 1252(a)(2)(D); Moore v. Ashcroft, 251 F.3d 919, 923 (11th Cir.
2001). Thus, we have jurisdiction to review whether Yakuba is an alien or a U.S. national. We
review questions of law de novo. Nreka v. U.S. Att’y Gen., 408 F.3d 1361, 1368 (11th Cir.
2005).

                                                2
removable, pursuant to INA § 237(a)(2)(A)(iii) and (B)(i), 8 U.S.C.

§ 1227(a)(2)(A)(iii) and (B)(i), for having been convicted of an aggravated felony

and a controlled-substance offense.

      At a merits hearing, Yakubu admitted that he had been convicted of

importing heroin, but denied that he was an alien. Yakubu argued that he was a

U.S. national because he had been a lawful permanent resident for at least five

years and had applied for naturalization. The IJ entered an order of removal

finding that Yakubu was removable because he was an alien convicted of an

aggravated felony and a controlled substance offense. The IJ rejected Yakubu’s

argument that he was a U.S. national because Yakubu did not derive citizenship

through his parents and had not made a formal allegiance to the United States

through the naturalization process.

      The BIA dismissed Yakubu’s appeal. The BIA agreed with the IJ’s

conclusion that Yakubu had not established he was a U.S. national, noting that

birth and naturalization are the only means of acquiring U.S. nationality under the

INA. The BIA concluded that Yakubu could not acquire U.S. nationality by

taking an oath of allegiance pursuant to an application of citizenship, that Yakubu

had not made a formal allegiance to the United States through the naturalization

process and that Yakubu had not claimed to derive citizenship through his parents.


                                         3
      Under the INA, the Attorney General’s removal power is limited to

“deportable aliens.” See INA § 237(a), 8 U.S.C. § 1227(a). An alien is “any

person not a citizen or national of the United States.” INA § 101(a)(3), 8 U.S.C.

§ 1101(a)(3). A person is a “national of the United States” if he or she is either a

U.S. citizen or “a person who, though not a citizen of the United States, owes

permanent allegiance to the United States.” INA § 101(a)(22), 8 U.S.C.

§ 1101(a)(22). Under the INA’s statutory scheme, a person can become a U.S.

national “only by birth in a United States territory or by completing the

naturalization process after birth.” Sebastian-Soler v. U.S. Att’y Gen., 409 F.3d

1280, 1286 (11th Cir. 2005).

      Yakubu contends he is a U.S. national by virtue of (1) his prior (denied)

application for U.S. citizenship; (2) his intent to become a U.S. citizen; (3) his

registration with the Selective Service; (4) his signing of an oath of allegiance as

part of his application for naturalization and his Selective Service registration; and

(5) his status as a resident of the United States.

      Yakubu’s argument is foreclosed by our precedent, which concludes that a

lawful permanent resident who has applied for naturalization, but has not

completed the naturalization process, is not a U.S. national. See Tovar-Alvarez v.

U.S. Att’y Gen., 427 F.3d 1350, 1353 (11th Cir. 2005) (petitioner’s naturalization


                                           4
petition not finished processing before removal proceedings began); Sebastian-

Soler, 409 F.3d at 1285-86 (petitioner’s naturalization petition denied before

removal proceedings began). This is particularly true here where Yakubu’s

application for citizenship was denied.

       Further, the naturalization process is not complete until the applicant for

citizenship takes an oath of allegiance during a public ceremony before either the

Attorney General or a court with proper jurisdiction. Tovar-Alvarez, 427 F.3d at

1352; INA § 356(a), 8 U.S.C. § 1448(a). The fact that an applicant for U.S.

citizenship has signed the oath of allegiance during the application process does

not confer status as a U.S. national. See Tovar-Alvarez, 427 F.3d at 1351-54

(rejecting petitioner’s claim of U.S. nationality where petitioner had signed the

oath of allegiance to the United States during a naturalization interview with an

INS official); Sebastian-Soler, 409 F.3d at 1282-1284 (rejecting petitioner’s claim

of U.S. nationality although petitioner had signed the oath of allegiance during a

preliminary examination before an INS official).2

       It is undisputed that Yakubu’s citizenship application was denied and

Yakubu did not complete the naturalization process by swearing an oath of

       2
        Although Yakubu argues that Sebastian-Soler and Tovar-Alvarez conflict with Supreme
Court precedent, none of the Supreme Court cases Yakubu cites support his contention that a
lawful permanent resident may become a U.S. national within the meaning of the INA without
completing the naturalization process.

                                             5
allegiance to the United States at a public ceremony conducted by either a court or

the Attorney General. Given that this is the only way Yakubu could have become

a U.S. national, Yakubu remains an alien under the INA. Thus, Yakubu properly

was subject to removal.

      PETITION DENIED.




                                         6